Citation Nr: 1030249	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including as secondary to service-connected status-
post diskectomy with degenerative disc disease at L3-L4, L4-L5, 
and L5-S1.

2.  Entitlement to an increased rating for service-connected 
status-post diskectomy with degenerative disc disease at L3-L4, 
L4-L5, and L5-S1, currently evaluated 40 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973 and 
from May 1975 to May 1978.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
In that decision, the RO denied service connection for a cervical 
spine disability and continued the 40 percent rating for the 
service-connected lumbar spine disability.  

In April 2008, the Board remanded the Veteran's appeal to the RO, 
through the Appeals Management Center (AMC) in Washington, D.C. 
for further evidentiary development.  Following completion of the 
actions requested therein, as well as a continued denial of the 
Veteran's claims, the AMC returned his case to the Board.  

In June 2009, the Board denied the Veteran's service connection 
and increased rating claims.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims (the 
Court).  In April 2010, the Court vacated the Board's June 2009 
decision and remanded the matter to the Board for further 
consideration pursuant to a Joint Motion for Remand dated earlier 
in April 2010.  

In a May 2010 letter, the Board provided the Veteran and his 
attorney the opportunity to submit additional evidence and 
argument in support of the appeal.  In response to the Board's 
letter, the Veteran's attorney, in June 2010, submitted further 
argument in support of the appeal.

Further, the Board notes that the Veteran has alleged an 
inability to retain employment due to his service-connected 
lumbar spine disability.  See the VA examination report dated 
January 2009.  Such a claim has not been developed by the RO.  
However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  As such, the TDIU issue is 
now properly before the Board.  See Rice, supra.  See also 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

For the reasons set forth below, the issues on appeal are 
REMANDED to the RO.  VA will notify the Veteran if further action 
on his part is required.


REMAND

According to the report of the January 2009 VA examination, and 
as to the issue of medical nexus between the Veteran's claimed 
cervical spine disability and his military service and/or his 
service-connected lumbar spine disability, the examiner indicated 
that the "[c]ervical spine condition is not caused by or 
secondary to service connected lumbar spine condition.  There is 
no relationship orthopedically whatever as far as the findings in 
lumbar and the findings in cervical x-ray is concerned."  He 
continued that, "[the] cervical condition [is] not caused by or 
related to the notation in service of the gate falling on him."  
The examiner further stated that there was "no aggravation of 
cervical spine condition due to [the] service connected lumbar 
spine condition."  

Crucially, the Court has held that examiners must support their 
conclusions with analysis and clinical data.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  See also Hernandez-Toyens, 
11 Vet. App. 379, 382 (1998) (holding that the failure of a 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence).  Accordingly, the Board 
finds that the opinion of the January 2009 VA examiner is 
insufficient in light of the examiner's failure to provide 
thorough rationale for the conclusions reached.  A remand for a 
new VA medical opinion as to the issue of medical nexus between 
the Veteran's cervical spine disability and his military service 
and/or his service-connected lumbar spine disability is therefore 
required.

Additionally, in a June 2010 letter, the Veteran's attorney 
asserted that a contemporaneous examination was necessary with 
respect to the Veteran's service-connected lumbar spine 
disability claim and that such an examination should also address 
the Veteran's contentions of unemployability.  Accordingly, the 
Board finds that an updated VA examination is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a service-
connected disability has become worse).  See also Snuffer v. 
Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination).  

As is noted in the Introduction and in the April 2010 Joint 
Motion for Remand, the Veteran has raised a claim for TDIU.  This 
issue has not been addressed by the RO.  In Rice, the Court held 
that a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  Thus, the issue is properly 
before the Board.  See Rice, supra, & VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996).

Importantly, however, the Veteran has not received notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as 
it pertains to his claim for TDIU.  If, as here, the record has a 
procedural defect with respect to the notice required under the 
VCAA, this may not be cured by the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  On remand, therefore, an adequate VCAA notice letter 
pertaining to the TDIU issue should be issued to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the Veteran's claims 
folder and ensure that all notification and 
developmental action required by the VCAA is 
completed.  In particular, the RO should 
ensure that notification is provided to the 
Veteran regarding the requirements and 
development procedures necessary to 
substantiate a claim of TDIU.

2.	The RO should contact the Veteran through 
his attorney and request that he identify 
any relevant recent medical examination 
and treatment records pertaining to his 
neck and low back disabilities.  The RO 
should take appropriate steps to secure 
outstanding records so identified by the 
Veteran and associate them with the VA 
claims folder.  

3.	Thereafter, the Veteran should be afforded 
an appropriate VA examination for the 
purpose of determining the nature, extent, 
and etiology of his cervical spine 
disability.  The claims folder, including 
a copy of this Remand, must be made 
available to and reviewed by the examiner.  
All indicated studies, including X-rays of 
the Veteran's neck, should be performed.  
All pertinent neck pathology should be 
discussed in the examination report.  

The examiner should provide an opinion, 
with thorough rationale, as to whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that the 
Veteran's cervical spine disability was 
incurred in or aggravated by his military 
service to include the claimed 1976 in-
service incident in which a gate hit his 
neck.  

Also, the examiner should provide an 
opinion, with supporting rationale, as 
to whether it is as likely as not that the 
Veteran's cervical spine disability was 
proximately caused or aggravated by his 
service-connected lumbar spine disability.  
If it is determined that aggravation 
beyond the natural progression of the 
disorder exists, the examiner should be 
asked to identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of severity of 
symptoms due to service-connected 
aggravation.  

The rationale for all opinions expressed 
by the VA examiner should be provided.  If 
the examiner is unable to provide an 
opinion as to a question posed, he should 
state the reasons therefor.  

4.	Also, the Veteran should be afforded an 
appropriate VA examination for the purpose 
of determining the nature and extent of 
his service-connected status-post 
diskectomy with degenerative disc disease 
at L3-L4, L4-L5, and L5-S1.  The claims 
folder, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  All indicated studies, 
including X-rays, should be performed.

The results of the range of motion testing 
of the Veteran's lumbar spine, as well as 
any unfavorable ankylosis of his entire 
spine or unfavorable ankylosis of his 
entire thoracolumbar spine found on 
evaluation, should be noted in the 
examination report.  

In addition, the extent of any 
incoordination, weakened movement, and 
excess fatigability on use should be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss of the low 
back.  

The examiner should also report the number 
of incapacitating episodes that the 
Veteran has experienced as well as their 
duration in the past twelve months.  
(NOTE:  For VA rating purposes, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome requiring bed 
rest prescribed by a physician and 
treatment by a physician).

Further, the examiner should specifically 
identify any evidence of neurological 
manifestations due to the Veteran's 
service-connected low back disability.  
For any neurological impairment shown on 
evaluation to be associated with the 
service-connected low back disability, the 
examiner should identify the specific 
nerve involved and should describe the 
extent of such neurological impairment.  

Additionally, the examiner should 
address the impact that the Veteran's 
service-connected low back disability 
has on his ability to secure and/or 
follow substantially gainful 
employment.  

The rationale for all opinions expressed 
by the VA examiner should be provided.  If 
the examiner is unable to provide an 
opinion as to a question posed, he should 
state the reasons therefor.

5.	Following any further development 
that the RO deems necessary, the 
issues on appeal should be 
readjudicated.  If any of the 
benefits sought on appeal remain 
denied, the RO should provide the 
Veteran and his attorney with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


